Walker, J.,
concurring: It will be found by reference to S. v. Malonee, 154 N. C., 202, that the quotation from it in the opinion of the' Court in this case, was taken from a context which was restricted solely to the innocence and virtue of the woman, and did not extend to the' seduction or promise of marriage, which were considered afterwards, and we held merely that her general good reputation or character was “supporting” testimony as to such innocence and virtue; and in Moody’s case we said that the woman’s testimony was not sufficient to convict unless, supported in the essential particulars, and not that its competency depended upon its being supported. My opinion is, that in this case there is supporting testimony as to all three essentials. With this understanding of those decisions, I agree to the conclusion of the Court that there was no error in the trial of the case.